DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.

Response to Amendment
With respect to Applicant’s amendment of claim 2 with regards to minor informalities, the claim objection with respect to the same has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 11-13 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Condit et al. (US PGPUB 2010/0169868; hereinafter “Condit”) in view of Paruthi et al. (US Patent 9,436,582; hereinafter “Paruthi”), in view of Muske (US PGPUB 2017/0075787; hereinafter “Muske”) and in view of Gauthier et al. (US PGPUB 2020/0042697; hereinafter “Gauthier”).
Claim 1: (Currently Amended)
Condit teaches a non-transitory machine-readable medium storing instructions to cause one or more processors to perform operations comprising: 
determining compile-time provability of a condition specified by the assertion, wherein determining compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation ([0061] “Returning again to FIG. 2, operation 204 represents the translation to BPL described above. In operation 206 a verification condition is generated from the intermediate representation (e.g., BPL). The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold,” wherein “assertion” software code operations are boolean operations, as is well-known. 
presenting an error condition in response to failing to determine compile-time provability of the condition specified by the assertion ([0128] “The combined type and property checking tool are implemented inside HAVOCTM, a property checker for C code that plugs into Microsoft's Visual C compiler. After HAVOCTM translates C code to BPL, BoogieTM is used to generate a verification condition, which is checked using the Z3TM SMT solver.” [0016] “In other instances, the SMT solver fails to verify the type safety assertions, at which point a potential error is found. When a potential error is found, the process may inform a programmer, who may then take action to rectify the problem.” [0061] “If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction.”).

With further regard to Claim 1, Condit does not teach the following, however, Paruthi teaches:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code (Col. 4 Ln. 38: “In one embodiment the program instructions at least partially implement an integrated development environment.” Col. 1 Ln. 44: “The method further comprises searching for a chosen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit with the use of an integrated development environment as taught by Paruthi since “This may be beneficial because the identification of portions of the code that cause the chosen program fragment to not function properly may be identified and displayed in the integrated development environment automatically” (Paruthi Col. 4 Ln. 40).

With further regard to Claim 1, Condit in view of Paruthi does not teach the following, however, Muske teaches:
processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time ([0019] “the disclosure also provides for computation of cnv [complete-range non-deterministic value] variables through the static approximation of execution paths by control flow paths (data flow analysis).” [0021] “Assertion Variables: Assertion is a boolean expression describing a constraint on the values of the variables occurring in the expression.” [0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions …The model checker may take an entry function, and a property to be verified that may be expressed as an assertion … If the assertion holds for all execution paths, the model checker reports verification success (i.e. the assertion holds 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi with the use of an evaluation chain verification as taught by Muske in order “to identify redundant verification calls for efficient elimination of false positives and thus improving performance during a model checking-based elimination of false positives” (Muske [0019]).

With further regard to Claim 1, Condit in view of Paruthi and Muske does not teach the following, however, Gauthier teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes:
-39-in response to detecting an expression within the intermediate representation that is Boolean non-constant at compile time ([0021] “the program code (120) is statically analyzed in a non-run-time environment using methods and systems as ;
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression ([0040] “In Step 412, the constraints are symbolized.” [0041] “In Step 414, assertions are generated by solving the symbolized constraints” [0042] “In Step 416, a verification is performed to determine whether the assertions, generated from the symbolized constraints, hold for all iterations …  Analogous to Step 408, the verification is performed using a k-induction-based approach, described in detail with reference to FIG. 5.”); and 
failing to determine a constraint on an output value of the expression that enables determination of compile-time provability of the condition specified by the assertion ([0043] “In Step 418, a determination is made about whether the obtained assertions were successfully verified in Step 416 … If the obtained assertions were not successfully verified, the execution of the method may terminate … because no valid assertions were found,” wherein the “verification” in Gauthier attempts to determine the constraint that enables provability of the assertion condition, as disclosed in Fig. 5 and [0045]-[0053].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi and Muske with the use of an evaluation chain verification as taught by Muske in order to “improve the functionality of computing systems in a non-routine, non-conventional manner” (Gauthier [0079]).


Condit in view of Paruthi, Muske and Gauthier teaches the non-transitory machine-readable medium as in claim 1, and Muske further teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes detecting an expression within the intermediate representation of the evaluation chain for the condition that is Boolean non-constant at compile time ([0041] “If the assertion does not hold for any of the execution paths, the model checker generates an error trace leading to the property violation or simply reports the violation of the property, and the corresponding warning remains, that is, it is not eliminated.”).

Claim 8: 
Condit in view of Paruthi, Muske and Gauthier teaches the non-transitory machine-readable medium as in claim 7, and Muske further teaches 
wherein the condition cache includes a list of previously evaluated graph traversals that have been found statically provable at compile time ([0047] “Referring to a data flow analysis for identification of cnv variables in an intra-procedural settings which may be easily lifted to inter-procedural setting. In the data flow analysis, let N be the set of nodes in the control flow graph of the program being analyzed, and V be the set of program variables.” [0055] “as shown in the Table 2, wherein one or more redundant verification calls (RVCs) may be identified through cnv variables,” wherein the “RVCs” in Muske include the “graph traversals” since traversing the control flow graph was a necessary step in performing the disclosed “data flow analysis”.).


Condit in view of Paruthi, Muske and Gauthier teaches the non-transitory machine-readable medium as in claim 1, and Muske further teaches the operations additionally comprising: 
receiving a specified truth value for a predicate associated with a condition specified by the assertion; and determining compile-time provability of the condition based on the specified truth value ([0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions.” [0042] “as shown in the Table 1 below, wherein the verification of the application code using the static analysis reports a divide by zero warning at line 39.” [0044] “The model checker trivially finds a counterexample for the verification call V (A38, f3) by choosing the value of p as 0,” wherein Table 1 below [0042] shows that the model checker is specifying a truth value for a predicate, i.e. “if (ch<5)” associated with a condition specified by the assertion, i.e. “denom = p”.).

Claim 11:
Condit in view of Paruthi, Muske and Gauthier teaches the non-transitory machine-readable medium as in claim 9, and Muske further teaches wherein the specified truth value is received from a static analyzer module ([0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions,” wherein the “model checker” is the “static analyzer module”.).


Condit teaches a data processing system comprising: 
a memory to store instructions for processing (Fig. 1: Memory 112 storing Type and Property Checking Engine instructions 116.); and 
one or more processors to execute the instructions, wherein the instructions, when executed, cause the data processing system to perform operations comprising (Figure 1: Processor(s) 110):  
determining compile-time provability of a condition specified by the assertion, wherein determining the compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation ([0061] “Returning again to FIG. 2, operation 204 represents the translation to BPL described above. In operation 206 a verification condition is generated from the intermediate representation (e.g., BPL). The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold,” wherein “assertion” software code operations are boolean operations, as is well-known. See also Condit [0032]-[0033], discussing the conversion of the predicates ‘Match’ and ‘HasType’ to a boolean evaluation, and Condit [0040]-[0041], discussing that the translation of code to the ‘BPL’ intermediate representation includes using the preconditions implemented by the ‘Match’ and ‘HasType’ predicates discussed in [0032]-[0033].), and
TM, a property checker for C code that plugs into Microsoft's Visual C compiler. After HAVOCTM translates C code to BPL, BoogieTM is used to generate a verification condition, which is checked using the Z3TM SMT solver.” [0016] “In other instances, the SMT solver fails to verify the type safety assertions, at which point a potential error is found. When a potential error is found, the process may inform a programmer, who may then take action to rectify the problem.” [0061] “If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction.”).

With further regard to Claim 12, Condit does not teach the following, however, Paruthi teaches:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code (Col. 4 Ln. 38: “In one embodiment the program instructions at least partially implement an integrated development environment.” Col. 1 Ln. 44: “The method further comprises searching for a chosen assertion statement within a chosen program fragment. The chosen program fragment is selected from the multiple program fragments. The assertion statement must be satisfied for correct execution of the chosen program fragment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 
With further regard to Claim 12, Condit in view of Paruthi does not teach the following, however, Muske teaches:
processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time ([0019] “the disclosure also provides for computation of cnv [complete-range non-deterministic value] variables through the static approximation of execution paths by control flow paths (data flow analysis).” [0021] “Assertion Variables: Assertion is a boolean expression describing a constraint on the values of the variables occurring in the expression.” [0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions …The model checker may take an entry function, and a property to be verified that may be expressed as an assertion … If the assertion holds for all execution paths, the model checker reports verification success (i.e. the assertion holds in the given code context). In such cases, when verification success is reported for verification of an assertion corresponding to a static analysis warning, the warning is a false positive and is eliminated,” wherein the determination that “the assertion holds for all execution paths” teaches the claim limitation, wherein “all execution paths” is a verification regarding “an evaluation chain” and the determination that “the assertion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi with the use of an evaluation chain verification as taught by Muske in order “to identify redundant verification calls for efficient elimination of false positives and thus improving performance during a model checking-based elimination of false positives” (Muske [0019]).

With further regard to Claim 12, Condit in view of Paruthi and Muske does not teach the following, however, Gauthier teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes:
-39-in response to detecting an expression within the intermediate representation that is Boolean non-constant at compile time ([0021] “the program code (120) is statically analyzed in a non-run-time environment using methods and systems as subsequently described.” [0039] “If the obtained assertions were not successfully verified, the execution of the method may proceed with Step 412.”);
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression ([0040] “In Step 412, the constraints are symbolized.” [0041] “In Step 414, assertions are generated by solving the symbolized constraints” [0042] “In Step 416, a verification is performed to determine and 
failing to determine a constraint on an output value of the expression that enables determination of compile-time provability of the condition specified by the assertion ([0043] “In Step 418, a determination is made about whether the obtained assertions were successfully verified in Step 416 … If the obtained assertions were not successfully verified, the execution of the method may terminate … because no valid assertions were found,” wherein the “verification” in Gauthier attempts to determine the constraint that enables provability of the assertion condition, as disclosed in Fig. 5 and [0045]-[0053].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi and Muske with the use of an evaluation chain verification as taught by Muske in order to “improve the functionality of computing systems in a non-routine, non-conventional manner” (Gauthier [0079]).
-41-
Claim 13: 
Condit in view of Paruthi, Muske and Gauthier teaches the data processing system as in claim 12, and Muske further teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes detecting an expression within the intermediate representation of the evaluation chain for the condition that is Boolean non-constant at compile time ([0041] “If the assertion does not 

Claim 19:
Condit in view of Paruthi, Muske and Gauthier teaches the data processing system as in claim 12, and Muske further teaches the operations additionally comprising: 
receiving a specified truth value for a predicate associated with a condition specified by the assertion; and -43-determining compile-time provability of the condition based on the specified truth value ([0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions.” [0042] “as shown in the Table 1 below, wherein the verification of the application code using the static analysis reports a divide by zero warning at line 39.” [0044] “The model checker trivially finds a counterexample for the verification call V (A38, f3) by choosing the value of p as 0,” wherein Table 1 below [0042] shows that the model checker is specifying a truth value for a predicate, i.e. “if (ch<5)” associated with a condition specified by the assertion, i.e. “denom = p”.).

Claim 20:
Condit in view of Paruthi, Muske and Gauthier teaches the data processing system as in claim 19, and Muske further teaches wherein the specified truth value is specified via a locally-scoped compiler directive or is received from a static analyzer 

Claim 21: (New)
Condit teaches a method comprising:
on a computing device including one or more processors ([0025] “Computing device 104 contains processors 110 and memory 112.”):
determining compile-time provability of a condition specified by the assertion, wherein determining compile-time provability of the condition specified by the assertion includes semantically converting the condition specified by the assertion into a Boolean, reducing the Boolean to an intermediate representation ([0061] “Returning again to FIG. 2, operation 204 represents the translation to BPL described above. In operation 206 a verification condition is generated from the intermediate representation (e.g., BPL). The verification condition is a logical formula that is valid if and only if the assertions in the program hold. Once generated, this verification condition can be passed to a solver (e.g., an SMT solver) in order to determine whether the formula does or does not hold,” wherein “assertion” software code operations are boolean operations, as is well-known. See also Condit [0032]-[0033], discussing the conversion of the predicates ‘Match’ and ‘HasType’ to a boolean evaluation, and Condit [0040]-[0041], discussing that the translation of code to the ‘BPL’ intermediate representation includes using the preconditions implemented by the ‘Match’ and ‘HasType’ predicates discussed in [0032]-[0033].), and 
TM, a property checker for C code that plugs into Microsoft's Visual C compiler. After HAVOCTM translates C code to BPL, BoogieTM is used to generate a verification condition, which is checked using the Z3TM SMT solver.” [0016] “In other instances, the SMT solver fails to verify the type safety assertions, at which point a potential error is found. When a potential error is found, the process may inform a programmer, who may then take action to rectify the problem.” [0061] “If the assertions are not verified, then operation 208 indicates the existence of a potential error and the program is sent back to the programmer or some other qualified user for revision and correction.”).

With further regard to Claim 21, Condit does not teach the following, however, Paruthi teaches:
processing, in an integrated development environment, a set of program code to identify an assertion within the set of program code (Col. 4 Ln. 38: “In one embodiment the program instructions at least partially implement an integrated development environment.” Col. 1 Ln. 44: “The method further comprises searching for a chosen assertion statement within a chosen program fragment. The chosen program fragment is selected from the multiple program fragments. The assertion statement must be satisfied for correct execution of the chosen program fragment”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed 

With further regard to Claim 21, Condit in view of Paruthi does not teach the following, however, Muske teaches:
processing the intermediate representation to verify that an evaluation chain for the condition is Boolean constant at compile-time ([0019] “the disclosure also provides for computation of cnv [complete-range non-deterministic value] variables through the static approximation of execution paths by control flow paths (data flow analysis).” [0021] “Assertion Variables: Assertion is a boolean expression describing a constraint on the values of the variables occurring in the expression.” [0041] “the assertion verifier module (116) is configured to invoke a model checker to verify the assertion from the plurality of assertions …The model checker may take an entry function, and a property to be verified that may be expressed as an assertion … If the assertion holds for all execution paths, the model checker reports verification success (i.e. the assertion holds in the given code context). In such cases, when verification success is reported for verification of an assertion corresponding to a static analysis warning, the warning is a false positive and is eliminated,” wherein the determination that “the assertion holds for all execution paths” teaches the claim limitation, wherein “all execution paths” is a verification regarding “an evaluation chain” and the determination that “the assertion 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Condit in view of Paruthi with the use of an evaluation chain verification as taught by Muske in order “to identify redundant verification calls for efficient elimination of false positives and thus improving performance during a model checking-based elimination of false positives” (Muske [0019]).

With further regard to Claim 21, Condit in view of Paruthi and Muske does not teach the following, however, Gauthier teaches wherein failing to determine compile-time provability of the condition specified by the assertion includes:
-39-in response to detecting an expression within the intermediate representation that is Boolean non-constant at compile time ([0021] “the program code (120) is statically analyzed in a non-run-time environment using methods and systems as subsequently described.” [0039] “If the obtained assertions were not successfully verified, the execution of the method may proceed with Step 412.”);
analyzing the expression based on evaluation rules configured based on a logical or mathematical characteristic of the expression ([0040] “In Step 412, the constraints are symbolized.” [0041] “In Step 414, assertions are generated by solving the symbolized constraints” [0042] “In Step 416, a verification is performed to determine 
failing to determine a constraint on an output value of the expression that enables determination of compile-time provability of the condition specified by the assertion ([0043] “In Step 418, a determination is made about whether the obtained assertions were successfully verified in Step 416 … If the obtained assertions were not successfully verified, the execution of the method may terminate … because no valid assertions were found,” wherein the “verification” in Gauthier attempts to determine the constraint that enables provability of the assertion condition, as disclosed in Fig. 5 and [0045]-[0053].).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Condit in view of Paruthi and Muske with the use of an evaluation chain verification as taught by Muske in order to “improve the functionality of computing systems in a non-routine, non-conventional manner” (Gauthier [0079]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske and Gauthier as applied to claims 1 and 12 above, and further in view of Li (US PGPUB 2014/0040865; hereinafter “Li”).
Claim 4:

wherein the intermediate representation is an abstract syntax graph and the operations additionally include traversing the abstract syntax graph until detection of a value that is non-constant at compile time ([0014] “Different compliance tests can be developed by the quality assurance (QA) team to verify whether target computer software complies with these standards. Standard compliance tests can verify every assertion included in these standards.” [0023] “the expectation library 201 can provide a standard way to convert the descriptive assertions 205 into structured data model, e.g. an abstract syntax tree 209.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske and Gauthier with the abstract syntax tree as taught by Li in order to “cut down the possibility of making mistake when interpreting assertions” (Li [0015]).

Claim 15:
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 12 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Li teaches:
wherein the intermediate representation is an abstract syntax graph and the operations additionally include traversing the abstract syntax graph until detection of a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi, Muske and Gauthier with the abstract syntax tree as taught by Li in order to “cut down the possibility of making mistake when interpreting assertions” (Li [0015]).

Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske, Gauthier and Li as applied to claims 4 and 15 above, and further in view of Andrews et al. (US PGPUB 2005/0086648; hereinafter “Andrews”).
Claim 5:
Condit in view of Paruthi, Muske, Gauthier and Li teaches all the limitations of claim 4 as described above. Condit in view of Paruthi, Muske, Gauthier and Li does not teach the following, however, Andrews teaches:
wherein traversing the abstract syntax graph includes performing a depth-first search to traverse the abstract syntax graph until a terminal graph node is discovered that is non-constant at compile time ([0083] “When the explorer reaches an erroneous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske, Gauthier and Li with the depth-first search of a tree as taught by Andrews since “conventional state space exploration is of limited use. There thus remains a need for improved software modeling techniques.” (Andrews [0005]).

Claim 6:
Condit in view of Paruthi, Muske, Gauthier, Li and Andrews teaches the non-transitory machine-readable medium as in claim 5, and Andrews further teaches the operations additionally comprising immediately terminating traversal of the abstract syntax graph in response to discovery of a non-constant terminal graph node  ([0083] “When the explorer reaches an erroneous state (e.g., indicated by a failed assert), the entire trace that leads to the error is present in the explorer's depth-first search stack, and the trace can be displayed at the source level.”).

Claim 16:

wherein traversing the abstract syntax graph includes performing a depth-first search to traverse the abstract syntax graph until a terminal graph node is discovered that is non-constant at compile time ([0083] “When the explorer reaches an erroneous state (e.g., indicated by a failed assert), the entire trace that leads to the error is present in the explorer's depth-first search stack, and the trace can be displayed at the source level.” [0126] “For example, when traversing a state tree in a depth-first search,” and [0026] “FIG. 18 is a block diagram showing an exemplary state tree,” wherein the depth-first traversal of the “state tree” in Andrews is applied to the abstract syntax graph/tree as taught above by Condit in view of Paruthi, Muske and Li.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by Condit in view of Paruthi, Muske, Gauthier and Li with the depth-first search of a tree as taught by Andrews since “conventional state space exploration is of limited use. There thus remains a need for improved software modeling techniques.” (Andrews [0005]).

Claim 17:
Condit in view of Paruthi, Muske, Gauthier, Li and Andrews teaches the data processing system as in claim 16, and Andrews further teaches the operations additionally comprising immediately terminating traversal of the abstract syntax graph in response to discovery of a non-constant terminal graph node  ([0083] “When the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske and Gauthier as applied to claim 9 above, and further in view of Allen (US Patent 9,146,829; hereinafter “Allen”).
Claim 10:
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 9 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Allen teaches:
 wherein the specified truth value is specified via a locally-scoped compiler directive (Col. 12 Ln. 30: “FIG. 5 illustrates an example architecture for a mechanism for implementing constraint verification for a nondeterministic distributed application. Referring to FIG. 5, a mechanism for implementing constraint verification may include a constraint specification store 505 storing thereon one or more constraints for program conditions that have been asserted as true. For example, some program conditions may be asserted by the application developer as true. In some embodiments a constraint may be specified as an invariant that the developer asserts is maintained at particular program locations. In other embodiments, a constraint may be specified as a set of preconditions or post-conditions associated with the sending of an application request or response that is asserted as true,” wherein it is well-known in the art that an assert statement is a “compiler directive” and further wherein the disclosure that the developer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske and Gauthier with the locally-scoped compiler directive as taught by Allen as this “simplifies the detection and handling of non-determinism for distributed services” (Allen Col. 2 Ln. 17).

Claims 7, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Condit in view of Paruthi, Muske and Gauthier as applied to claims 1, 12 and 21 above, and further in view of Alverson et al. (US PGPUB 2009/0007095; hereinafter “Alverson”).
Claim 7: (Currently Amended)
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 1 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Alverson teaches the operations additionally comprising: 
determining compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code ([0009] “The deployment system can also include a state evaluator component that determines state of the tasks. Such can occur by composing the results of several predicates,” wherein the “assertion” is a type of “predicate”, as taught above by Condit in view of Paruthi, Muske and Gauthier, and wherein the “symbol” is further discussed below.);
, the provability result having previously been determined for the symbol ([0009] “wherein the state evaluator also provides a cache.” [0045] “Upon finding an appropriate predicate function, the State Evaluator 711, 811 checks to verify if such predicate has already been evaluated. Such can occur by maintaining a mapping from a (predicateName: string,parameterValue: string) tuple to a Boolean cached result. If this result is found, it is returned, to prevent the predicate from being repeatedly executed with the same input. Alternatively, and if a cached result is not found, the predicated can be executed, passing in the parameter. The result can then be stored in the cache and then returned,” wherein the “symbol” is the “(predicateName: string,parameterValue: string) tuple.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske and Gauthier with the cache as taught by Alverson in order “to prevent repeated execution of the same predicate” (Alverson [0009]).

Claim 18: (Currently Amended)
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 12 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Alverson teaches the operations additionally comprising: 

storing a provability result and the symbol in a condition cache; and -40-reading the provability result from the condition cache during a subsequent verification of the symbol, wherein the condition cache includes a list of previously evaluated graph traversals that have been found statically provable at compile time, the provability result having previously been determined for the symbol ([0009] “wherein the state evaluator also provides a cache.” [0045] “Upon finding an appropriate predicate function, the State Evaluator 711, 811 checks to verify if such predicate has already been evaluated. Such can occur by maintaining a mapping from a (predicateName: string,parameterValue: string) tuple to a Boolean cached result. If this result is found, it is returned, to prevent the predicate from being repeatedly executed with the same input. Alternatively, and if a cached result is not found, the predicated can be executed, passing in the parameter. The result can then be stored in the cache and then returned,” wherein the “symbol” is the “(predicateName: string,parameterValue: string) tuple.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as disclosed by 

Claim 7: (Currently Amended)
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 1 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Alverson teaches the operations additionally comprising: 
determining compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code ([0009] “The deployment system can also include a state evaluator component that determines state of the tasks. Such can occur by composing the results of several predicates,” wherein the “assertion” is a type of “predicate”, as taught above by Condit in view of Paruthi, Muske and Gauthier, and wherein the “symbol” is further discussed below.);
storing a provability result and the symbol in a condition cache; and -40-reading the provability result from the condition cache during a subsequent verification of the symbol, the provability result having previously been determined for the symbol ([0009] “wherein the state evaluator also provides a cache.” [0045] “Upon finding an appropriate predicate function, the State Evaluator 711, 811 checks to verify if such predicate has already been evaluated. Such can occur by maintaining a mapping from a (predicateName: string,parameterValue: string) tuple to a Boolean cached result. If this result is found, it is returned, to prevent the predicate from being repeatedly executed with the same input. Alternatively, and if a cached result is not found, the predicated can 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine-readable medium as disclosed by Condit in view of Paruthi, Muske and Gauthier with the cache as taught by Alverson in order “to prevent repeated execution of the same predicate” (Alverson [0009]).

Claim 22: (New)
Condit in view of Paruthi, Muske and Gauthier teaches all the limitations of claim 21 as described above. Condit in view of Paruthi, Muske and Gauthier does not teach the following, however, Allen teaches:
determining compile-time provability of the condition specified by the assertion, the condition associated with a symbol that is unique within the set of program code ([0009] “The deployment system can also include a state evaluator component that determines state of the tasks. Such can occur by composing the results of several predicates,” wherein the “assertion” is a type of “predicate”, as taught above by Condit in view of Paruthi, Muske and Gauthier, and wherein the “symbol” is further discussed below.);
storing a provability result and the symbol in a condition cache; and reading the provability result from the condition cache during a subsequent verification of the symbol, the provability result having previously been determined for the symbol ([0009] “wherein the state evaluator also provides a cache.” [0045] “Upon finding an appropriate predicate function, the State Evaluator 711, 811 checks to verify if such predicate has already been evaluated. Such can occur by maintaining a mapping from a (predicateName: string,parameterValue: string) tuple to a Boolean cached result. If this result is found, it is returned, to prevent the predicate from being repeatedly executed with the same input. Alternatively, and if a cached result is not found, the predicated can be executed, passing in the parameter. The result can then be stored in the cache and then returned,” wherein the “symbol” is the “(predicateName: string,parameterValue: string) tuple.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Condit in view of Paruthi, Muske and Gauthier with the cache as taught by Alverson in order “to prevent repeated execution of the same predicate” (Alverson [0009]).

Response to Arguments
Applicant's arguments, see the Remarks filed November 20, 2020, with respect to the rejections under 35 U.S.C. 103 of Claims 1-2, 4-13 and 15-20 have been fully considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JOANNE G MACASIANO/Examiner, Art Unit 2194